Citation Nr: 1414251	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle disability.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

5.  Whether new and material evidence has been received to reopen a claim of service connection for left knee status post meniscectomy.  

6.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability.  

7.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of cold injury of the feet.  

8.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.  

9.  Entitlement to service connection for bilateral pes planus.  

10.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected right knee disability.  

11.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right knee disability.  

12.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right knee disability.  

13.  Entitlement to service connection for a back disability, to include as secondary to service-connected right knee disability.  

14.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to bilateral pes planus and/or service-connected right knee disability.  

15.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  

16.  Entitlement to service connection for left knee status post meniscectomy, to include as secondary to service-connected right knee disability.  

17.  Entitlement to service connection for residuals of cold injury of the feet.  

18.  Entitlement to service connection for a disability of the genital area.  
19.  Entitlement to a rating in excess of 10 percent for right knee status post meniscectomy and degenerative joint disease.  

20.  Entitlement to a rating in excess of 10 percent for right knee instability.  

21.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  

22.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified before the undersigned Veterans Law Judge in a March 2013 video conference hearing; a transcript of the hearing is associated with the claims file.  In April 2013, the Veteran submitted additional evidence with a waiver of RO consideration.   

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record.  As the decision below reopens the Veteran's claim of entitlement to service connection for PTSD, and the record reflects diagnoses of PTSD and depression, the issue is characterized on appeal as service connection for an acquired psychiatric disorder, to include PTSD and depression, in compliance with Clemons.  The Board notes that at the March 2013 hearing, the Veteran acknowledged that award of a single psychiatric disorder would satisfy his claim for service connection for a psychiatric disorder.  

To the extent the March 2013 hearing addressed the matter of entitlement to service connection for a left hand disability, the Board notes that such matter is not before the Board.  Notably, a September 2007 rating decision denied entitlement to service connection for a bilateral wrist disability.  The Veteran initiated, but did not perfect, an appeal regarding this rating decision.  In this regard, the matter is referred to the RO for clarification whether the Veteran is seeking service connection for a left hand or wrist disability, and depending on the response, the matter should be adjudicated by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of entitlement to service connection for a back disability, a right shoulder disability, a left shoulder disability, left knee status post meniscectomy, a right hip disability, residuals of cold injury of the feet, an acquired psychiatric disorder (to include PTSD and depression), increased ratings for right knee instability and status post meniscectomy with degenerative joint disease, SMC, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unperfected September 2007 rating decision denied the Veteran service connection for a bilateral shoulder disability, based essentially on a finding there was no current evidence of a disability related to his active service.  

2.  Evidence received since the September 2007 rating decision denying service connection for a bilateral shoulder disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a right shoulder disability, and raises a reasonable possibility of substantiating the claim.  

3.  An unappealed September 2007 rating decision denied the Veteran service connection for a back disability, based essentially based on a finding there was no evidence of a disability, or current evidence of a disability related to his active service.  

4.  Evidence received since the September 2007 rating decision denying service connection for a back disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a back disability, and raises a reasonable possibility of substantiating the claim.  

5.  An unperfected September 2007 rating decision denied the Veteran service connection for a bilateral ankle disability, based essentially on a finding there was no permanent residual or chronic disability shown.  

6.  Evidence received since the September 2007 rating decision denying service connection for a bilateral ankle disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a bilateral ankle disability, and raises a reasonable possibility of substantiating the claim.  

7.  An unperfected May 2005 rating decision denied the Veteran service connection for PTSD, based essentially on a finding that there was no evidence the Veteran had combat exposure, a verified stressor, or a diagnosis of PTSD; an unperfected September 2007 rating decision continued to deny the claim.  

8.  Evidence received since the May 2005 rating decision, and September 2007 rating decision, relates to an unestablished fact necessary to substantiate the claim for PTSD, and raises a reasonable possibility of substantiating the claim.  

9.  An unappealed February 1983 rating decision denied the Veteran service connection for left knee status post meniscectomy, based essentially on a finding that the evidence showed a left knee disability existing prior to service, and no evidence the disability was aggravated beyond normal progression during active service; unappealed August 2000 and November 2008 rating decisions continued to deny the claim.  

10.  Evidence received since the February 1983 rating decision, and August 2000 and November 2008 rating decisions, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for left knee status post meniscectomy, and raises a reasonable possibility of substantiating the claim.  

11.  An unperfected May 2005 rating decision denied the Veteran service connection for residuals of cold injury of the feet, based essentially on a finding there was no current evidence of a disability related to his active service; an unperfected September 2007 rating decision continued to deny the claim.  

12.  Evidence received since the May 2005 rating decision, and September 2007 rating decision, relates to an unestablished fact necessary to substantiate the claim for residuals of cold injury of the feet, and raises a reasonable possibility of substantiating the claim.  
13.  An unperfected May 2005 rating decision denied the Veteran service connection for a right hip disability, based essentially on a finding there was no current evidence of a disability; an unappealed September 2007 rating decision continued to deny the claim.  

14.  Evidence received since the May 2005 rating decision, and September 2007 rating decision, relates to an unestablished fact necessary to substantiate the claim for a right hip disability, and raises a reasonable possibility of substantiating the claim.  

15.  Evidence received since the September 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for a left shoulder, and raises a reasonable possibility of substantiating the claim.  

16.  The Veteran's bilateral pes planus, which was noted at service entry, likely underwent a permanent increase in severity during service.  

17.  The Veteran's right ankle arthritis is due to his service-connected bilateral pes planus.  

18.  The Veteran's left ankle arthritis is due to his service-connected bilateral pes planus.  

19.  A disability of the genital area was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current disability of the genital area is related to an event, injury, or disease in service.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying the claim for service connection for PTSD, residuals of cold injury of the feet, and a right hip disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  The September 2007 rating decision denying the claim for service connection for a bilateral shoulder disability, a back disability, a bilateral ankle disability, PTSD, residuals of cold injury of the feet, and a left shoulder disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

3.  New and material evidence has been received to reopen the claim of service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

4.  New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

5.  New and material evidence has been received to reopen the claim of service connection for a bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

6.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

7.  The February 1983, August 2000 and November 2008 rating decisions denying the claim for service connection for left knee status post meniscectomy are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

8.  New and material evidence has been received to reopen the claim of service connection for left knee status post meniscectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

9.  New and material evidence has been received to reopen the claim of service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

10.  New and material evidence has been received to reopen the claim of service connection for residuals of cold injury of the feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

11.  New and material evidence has been received to reopen the claim of service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

12.  Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).  

13.  Service connection for right ankle arthritis is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2013).  

14.  Service connection for left ankle arthritis is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2013).  

15.  Service connection for a disability of the genital area is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this decision, the Board grants reopening of the new and material claims, and remands these claims for further development (except for service connection for a bilateral ankle disability).  In addition, the Board grants service connection for bilateral pes planus and for a bilateral ankle disability.  As such, no discussion of VA's duty to notify and assist is necessary regarding these matters.  

Regarding the service connection for a disability of the genital area, the VCAA duty to notify was satisfied by way of a September 2009 letter.  The letter was sent prior to the initial RO decision in the matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the appellant's claim.  The letter also provided notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 490-91.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and lay statements have been obtained.  The Veteran was not provided with an examination regarding his service connection for a disability of the genital area.  However, the Board finds that VA's duty to provide the Veteran with an examination for this claim has not been triggered.  Specifically, the Veteran alleges that the disability is due to his service, but there is no competent probative evidence that any claimed disability of the genital area may be related to service.  The only evidence supporting the contention is the Veteran's statements.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran was also afforded a hearing before a Veterans Law Judge at which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the hearing, the Veterans Law Judge identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claims and specifically sought to identify any pertinent evidence not currently associated with the claims file.  In addition, the Veteran volunteered his pertinent treatment history and symptoms prior, during and since service.  Accordingly, he is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

New and Material Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Right Shoulder Disability

Historically, a September 2007 rating decision denied the Veteran's claim for service connection for a bilateral shoulder disability, essentially based on a finding there was no current evidence of a disability related to his active service.  Post-service treatment records in the record at that time revealed the Veteran's complaint of right shoulder pain from falling, and decreased range of motion on physical examination.  See, e.g., December 2003 J.H. Larry, Jr., MD report.  The Veteran initiated, but did not perfect, an appeal regarding this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period after the issuance of a statement of the case in November 2008.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The instant claim for service connection for a right shoulder disability was received in March 2009.  

Since the September 2007 rating decision, the Veteran submitted additional evidence, including a May 2009 VA right shoulder MRI report that found hypertrophic degenerative change of the acromioclavicular joint, small joint effusion, subacromial bursitis, and possible partial thickness tear of the superior surface of the supraspinatus tendon immediately below the acromioclavicular joint; and an October 2009 VA examination report that indicated it was possible the Veteran could have fallen as a result of his service-connected right knee and injured his shoulder, and opined that it was at least as likely as not that the Veteran's right shoulder disability could have been caused as a result of a fall due to his right knee disability.  This evidence is new, in that it was not previously of record at the time of the September 2007 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a right shoulder disability.  

Back Disability

Historically, a September 2007 rating decision denied the Veteran's claim for service connection for a back disability, essentially based on a finding there was no evidence of a disability, or current evidence of a disability related to his active service.  Post-service treatment records in the record at that time revealed the Veteran's complaint of back pain.  See, e.g., August 2004 VA gastrointestinal consult report.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a back disability was received in March 2009.  

Since the September 2007 rating decision, the Veteran submitted additional evidence, including an October 2009 VA examination report that included a diagnosis of mild degenerative joint disease of the lumbar spine; no opinion as to the etiology of the disability was provided.  This evidence is new, in that it was not previously of record at the time of the September 2007 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a back disability.  

Right and left ankle disabilities

Historically, a September 2007 rating decision denied the Veteran's claim for service connection for a bilateral ankle disability, essentially based on a finding that there was no permanent residual or chronic disability shown.  Post-service treatment records in the record at that time revealed the Veteran's complaint of bilateral ankle pain from falling.  See, e.g., July 2003 SSA Form 3368.  The Veteran initiated, but did not perfect, an appeal regarding this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period after the issuance of a statement of the case in November 2008.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The instant claim for service connection for a bilateral ankle disability was received in March 2009.  

Since the September 2007 rating decision, the Veteran submitted additional evidence, including an October 2009 VA examination report that diagnosed bilateral ankle degenerative arthritic changes with anterior osteophytes, and an opinion that the bilateral ankle arthritis was most likely caused as a result of his bilateral pes planus.  This evidence is new, in that it was not previously of record at the time of the September 2007 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for right and left ankle disability.  

PTSD

Historically, a May 2005 rating decision denied the Veteran's claim for service connection for PTSD, essentially based on a finding that there was no evidence the Veteran had combat exposure, a verified stressor, or a diagnosis of PTSD.  The Veteran initiated, but did not perfect, an appeal regarding this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period after the issuance of a statement of the case in February 2006.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the May 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Such decision was continued in an unperfected September 2007 rating decision.  Post-service treatment records in the record at that time several PTSD stressor statements.  The instant claim for service connection for PTSD was received in March 2009.  

Since the May 2005 and September 2007 rating decisions, the Veteran submitted additional evidence, including an April 2013 letter from a VA psychiatrist stating the Veteran has been receiving treatment for PTSD related to his military service.  This evidence is new, in that it was not previously of record at the time of the May 2005 and September 2007 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for PTSD.  

Left Knee Status Post Meniscectomy

Historically, a February 1983 rating decision denied the Veteran's claim for service connection for left knee status post meniscectomy, essentially based on a finding that the evidence showed a left knee disability existing prior to service, and no evidence the disability was aggravated beyond normal progression during active service.  He did not appeal this decision and, as such, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Such decision was continued in unappealed August 2000 and November 2008 rating decisions.  The evidence at that time included pre-service private treatment records showing the Veteran injured his knee in January 1977, and diagnoses of hemarthrosis and possible internal derangement.  His knee was placed in a cast (presumably following surgery), and subsequently the knee was placed in a splint, and he underwent rehabilitation.  It was later noted that he was doing fine with no real problems with his knee.  Service treatment records included an October 1978 service enlistment examination report noted prior surgery of the left knee, and he reported complaints of cramps in his legs, and a "trick" or locked knee.  It was further indicated that he had a knee injury from football and had surgery in 1977.  Service treatment records show continued treatment for left knee complaints, including x-ray findings of degenerative joint disease.  Post-service treatment records show continued complaints of left knee pain and instability.  The instant claim for service connection for left knee status post meniscectomy was received in March 2009.  

Since the February 1983, August 2000 and November 2008 rating decisions, the Veteran submitted additional evidence.  As indicated above, this Board decision grants service connection for bilateral pes planus and a bilateral ankle disability.  This evidence is new, in that it was not previously of record at the time of the May February 1983, August 2000 and November 2008 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a left knee disability.  

Right Hip Disability

Historically, a May 2005 rating decision denied the Veteran's claim for service connection for a right hip disability, essentially based on a finding that there was no evidence of a disability.  Post-service treatment records in the record at that time revealed the Veteran's complaint of bilateral hip pain, including his contention that such was related to his service-connected right knee disability and his duties during service (e.g., jumping out of helicopters).  The Veteran initiated, but did not perfect, an appeal regarding this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period after the issuance of a statement of the case in February 2006.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the May 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Such decision was continued in an unappealed September 2007 rating decision.  

Since the May 2005 and September 2007 rating decisions, the Veteran submitted additional evidence.  As indicated above, this Board decision grants service connection for bilateral pes planus and a bilateral ankle disability.  This evidence is new, in that it was not previously of record at the time of the May 2005 and September 2007 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a right hip disability.  

Residuals of Cold Injury to the Feet

Historically, a May 2005 rating decision denied the Veteran's claim for service connection for residuals of cold injury of the feet, essentially based on a finding that there was no current evidence of a disability related to his active service.  Post-service treatment records at that time revealed complaints of a frostbite injury of the feet in service from his service in Alaska and Germany, and a diagnosis of possible current tinea pedis.  The Veteran initiated, but did not perfect, an appeal regarding this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period after the issuance of a statement of the case in February 2006.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the May 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Such decision was continued in an unperfected September 2007 rating decision.  

Since the May 2005 and September 2007 rating decisions, the Veteran submitted additional evidence.  As indicated above, this Board decision grants service connection for bilateral pes planus and a bilateral ankle disability.  This evidence is new, in that it was not previously of record at the time of the May 2005 and September 2007 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for residuals of cold injury of the feet.  

Left Shoulder Disability 

Historically, a September 2007 rating decision denied the Veteran's claim for service connection for a bilateral shoulder disability, essentially based on a finding there was no current evidence of a disability related to his active service.  The Veteran initiated, but did not perfect, an appeal regarding this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period after the issuance of a statement of the case in November 2008.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The instant claim for service connection for a left shoulder disability was received in March 2009.  

Since the September 2007 rating decision, the Veteran submitted additional evidence.  As indicated above, this Board decision grants service connection for bilateral pes planus and a bilateral ankle disability.  This evidence is new, in that it was not previously of record at the time of the May 2005 and September 2007 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a left shoulder disability.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Pes Planus

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304.  

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a pre-existing disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Service treatment records include an October 1978 service enlistment report of medical examination that noted (asymptomatic) pes planus.  A May 1980 record noted pes planus.  In January 1981, the Veteran complained of pain when waling on the bottom inside of both feet.  He indicated that the pain started with his jump boots, and that they have continued to get worse.  On physical examination, the Veteran had flat feet with almost completely fallen arches, and (slight) swelling of both feet.  A January 1982 report noted the Veteran's complaint of fallen arches and arch problems for many months; the assessment was pes planus.  In February 1982, the Veteran again complained of pes planus.  In a March 1982 podiatry report, the Veteran complained of flat feet for a long time.  Physical examination revealed pes planus.  The assessment included putting in plantar arches, and if they are of no help, getting a cast for orthotics.  A subsequent March 1982 orthopedic report noted that the arch supports provided no help.  On July 1982 service discharge examination report, the feet were normal on clinical evaluation; the Veteran complained of foot trouble, and it was noted he had pes planus for which he was given arch supports.  

The instant claim for service connection for bilateral pes planus was filed in September 2009.  

The Veteran has competently and credibly reported the worsening of his bilateral pes planus since service.  See Falzone v. Brown, 8 Vet. App. 398 (2005).  Post-service VA treatment records note the Veteran's complaint of bilateral pes planus for many years.  

On October 2009 VA examination, the diagnoses included bilateral pes planus.  The examiner indicated he could not resolve the issue of the etiology of the bilateral pes planus without resorting to mere speculation; the issue of aggravation during service was not addressed.  

At the March 2013 Board hearing, the Veteran testified that he was issued arch supports during service, and that he has continued to wear arch supports since his separation from active service. 

The Veteran's bilateral pes planus was noted at service entry and thus pre-existed service.  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In this case, the evidence is not clear and unmistakable that there was no increase in disability during service as the service treatment records indicate that the Veteran was seen on multiple occasions for complaints of flat feet, and that he was issued arch supports for his complaints.  On July 1982 service discharge report of medical history, the Veteran reported complaints of foot trouble, and it was noted he had pes planus and was issued arch supports for such disability during service.  In addition, the evidence is not clear and unmistakable that any increase in disability was due to the natural progression of the condition.  It was indicated on service enlistment that his bilateral pes planus was asymptomatic.  At the March 2013 hearing, the Veteran testified that he has issued arch supports during service, and that he has worn arch supports since his discharge from active service.  Based on the evidence above, the Board finds that the evidence is not clear and unmistakable with regard to whether the Veteran's bilateral pes planus was not aggravated during service.  Hence, the presumption of soundness has not been rebutted.  Wagner, 370 F.3d at 1096.  Consequently, service connection for bilateral pes planus is warranted.  

Right and left ankle disability

On October 2009 VA examination, the diagnoses included bilateral ankle degenerative arthritic changes with anterior osteophytes.  The examiner opined that the Veteran's bilateral ankle arthritis was most likely caused by his bilateral pes planus.  Notably, the Board in this decision granted service connection for bilateral pes planus.  

Based on the evidence of record, the Board finds that the Veteran's right and left ankle arthritis is proximately due to or the result of his service-connected bilateral pes planus.  Accordingly, secondary service connection for bilateral ankle arthritis is warranted.  As the Board has granted secondary service connection, it need not address direct service connection in this matter.  

Disability of the Genital Area

The Veteran's service treatment records are silent for complaints, findings, treatment or diagnosis pertaining to a disability of the genital area.  On July 1982 Report of Medical Examination, the Veteran's skin was normal on clinical evaluation, and he denied having or having had any skin diseases or any complaints regarding the genital area.  

Post-service evidence includes a July 2002 VA treatment record wherein the Veteran complained of chronic knee pain but otherwise was without any other complaints.  March 2009 VA treatment records noted a questionable rash of the testicles and the Veteran's report of testicular lesions, "like a blackhead."  There is also a diagnosis of genital folliculitis.  

In the Veteran's July 2009 claim for a disability of the genital area, he reported he had ingrown hairs with sores of the genital area from repelling while stationed at Ft. Campbell.  He also related his testicles were injured in service, indicating that one was undersized.  

A July 2009 VA treatment record noted there were several scars on the Veteran's testicles, as well as a few open ulcers without purulent discharge.  

At the March 2013 video conference hearing, the Veteran testified that the harnesses from repelling caused skin problems and misshaped and malfunctioning of his testicles.  

As noted above, the Veteran's service treatment records, including his service separation examination report, do not show complaints or treatment pertaining to the genital area.  Post-service, the only evidence relating the Veteran's complaints regarding his genital area to his service are his lay statements.  The Board finds that the Veteran's more recently-reported history of continued complaints regarding the genital area since his active service to be inconsistent with the other medical evidence of record.  Indeed, while he now asserts that his complaints regarding his genital area began in service, in the more contemporaneous medical examination at separation, the Veteran's skin was found to be normal on clinical evaluation, and there were no complaints made by the Veteran in regard to his genital area at such time.  Moreover, the record shows that the Veteran has been in receipt of VA treatment for a significant period of time.  However, the first complaint regarding the genital area was March 2009.  In addition, the Veteran denied any complaints other than knee pain in 2002.  Inconsistencies in the record weigh against the Veteran's credibility as to the assertion of recurrence of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Veteran has not presented any evidence (nor identified any evidence for VA to secure) relating any complaints or symptomatology regarding his genital area to a disease, injury, or event in service.  While he asserts that there is a nexus between his complaints and symptomatology regarding his genital area and his service, he provides no citation to supporting clinical data or supporting medical texts or treatises.  His unsupported allegations have no probative value in this matter.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt doctrine does not apply; the claim is denied.  


ORDER

New and material evidence having been received, the claims for service connection for a right shoulder disability, a left shoulder disability, a back disability, a bilateral ankle disability, a right hip disability, left knee status post meniscectomy, residuals of cold injury of the feet, and PTSD are reopened, and to this extent only the appeals are granted.  

Service connection for bilateral pes planus is granted.  

Service connection for right ankle arthritis is granted.  

Service connection for left ankle arthritis is granted.  

Service connection for a disability of the genital area is denied.  




REMAND

After careful review of the record, the Board finds that the Veteran's claims of service connection for a back disability, an acquired psychiatric disorder (previously characterized as service connection for PTSD), a right shoulder disability, increased ratings for right knee instability and status post meniscectomy and degenerative joint disease, SMC based on the need for aid and attendance or housebound status , and TDIU, must be remanded for further development.  

As to the claim of service connection for a back disability, the Veteran reports that his back disability is related to his service, and alternatively that it is related to his service-connected right knee disability.  On October 2009 VA examination, the Veteran was diagnosed with lumbar spine degenerative joint disease.  However, no nexus opinion was provided, to include on a secondary theory of entitlement basis.  Accordingly, the Veteran should be provided a VA examination regarding the claim for service connection for a back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim of service connection for a right shoulder disability, the Veteran reports that his right shoulder disability is related to his service, and alternatively that it is related to his service-connected right knee disability.  On October 2009 VA examination, the Veteran was diagnosed with possible mild instability and old bony Bankart lesion of the right shoulder.  However, May 2009 MRI of the right shoulder revealed hypertrophic degenerative change of the acromioclavicular joint.  The October 2009 VA examiner opined that it was at least as likely as not that the Veteran's right shoulder disability "could have" been caused as a result of a fall due to his right knee pain and instability.  The Board finds this opinion is inconclusive and speculative.  See McLendon v. Nicholson, 20 Vet. App. at 85.  Hence, the October 2009 VA examiner's opinion is inadequate.  As such, the Board finds that the Veteran should be afforded another VA examination for an advisory medical opinion to determine the etiology of his right shoulder disability.  

Regarding the claims of service connection for a left shoulder disability, a right hip disability, residuals of cold injury of the feet, and left knee status post meniscectomy, the Veteran contends that such disabilities are related to his active service, or alternatively, that they are secondary to his service-connected disabilities (i.e., right knee status post meniscectomy with degenerative joint disease and instability, bilateral pes planus and bilateral ankle arthritis).  The Veteran should be afforded a VA examination to determine the etiology of these disabilities, to include as secondary to his service-connected right knee, bilateral ankle and bilateral pes planus disabilities, including consideration of aggravation.  38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Regarding the claim of service connection for an acquired psychiatric disorder (to include PTSD and depression), the Board finds that further evidentiary development is warranted before the claim may be adjudicated.  Specifically, the Veteran alleges that he has PTSD due to several stressors during active service.  He indicates that he witness the crash of a helicopter and the death of fellow soldiers while he was stationed at Ft. Campbell in approximately January or February 1980.  Personnel records show that he was stationed at Ft. Campbell from October 1979 to June 1981 with "Co A. 2/327th Inf."  Significantly, development for verification of this stressor was accomplished in February 2005 wherein the service department found that no morning reports were found.  However, it was noted morning reports were rarely created after 1974.  Consequently, a search for morning reports to verify the stressor appears to be limited, and further development should be undertake this stressor which would appear to be verifiable.  In addition, the Veteran stated that a neighbor and childhood friend, Mookie Cartwright, fell off a cliff while they were training in Panama in December 1979.  [At the March 2013 hearing, the Veteran testified that "Georgia Roth" stepped off a cliff in Panama.]  He also has stated that he witnessed a terrorist bombing of a bus while he was stationed in Germany (July 1981 to July 1982).  He has also indicated he witness a soldier killed by a "bouncing Betty" while he was stationed in Germany.  In addition, he has stated that while stationed in Germany, a terrorist group boarded his bus and opened fire with live rounds while the Veteran and fellow soldiers had blanks.  See March 2009 correspondence.  At the March 2013 hearing, the Veteran testified that he witnessed "Fredrick McCoy" die in a linen closet while he was stationed at Ft. Benning (July 1979 to October 1979).  Alternatively, the Veteran contends that he has an acquired psychiatric disorder that is secondary to his service-connected disabilities.  See, e.g., August 2003 VA treatment record (noting the Veteran's complaint of depression that seems to be related to his inability to get work and inability to hold a job because of his pain).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressory actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standards for establishing the required in-service stressor, and specifically based on a stressor claimed by a veteran related to the veteran's fear of hostile military or terrorist activity.  

In light of the revised amendments to 38 C.F.R. § 3.304(f), and the Veteran's reported in-service stressors, some of which appear to be verifiable, the matter of entitlement to service connection for an acquired psychiatric disorder should be remanded for additional development, to include verification of the alleged stressors.  

Regarding the claim for an increased rating for a right knee disability, at the March 2013 hearing, the Veteran testified that his right knee disability had worsened since the last VA examination (in October 2009).  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, this issue must be remanded.  

Regarding the Veteran's claims for TDIU and SMC based on the need for aid and attendance or housebound status, these matters must be remanded as well as they are inextricably intertwined with the other remaining matters being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  A decision by the Board on the Veteran's TDIU and SMC claims would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2000) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Finally, as the claims file is being returned, it should also be updated to include recent VA treatment records dating from December 2009.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should physically or electronically associate with the claims file VA treatment records pertaining to the Veteran's back, psychiatric disorder, right shoulder, bilateral ankle, bilateral pes planus, and right knee disability, that are dated from December 2009.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and extent of his in-service and post-service, back, psychiatric disorder, right shoulder, and right knee disability symptoms, as well as any relationship between the back, psychiatric disorder, right shoulder disabilities and his right knee disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. The RO must attempt to verify the Veteran's alleged stressor events of the following: 1) a helicopter crash and resulting deaths at Ft. Campbell in approximately January or February 1980; 2) the death of either Mookie Cartwright or Georgia Roth in Panama in December 1979; 3) the death of Fredrick McCoy in a linen closet at Ft. Benning in approximately July 1979 to October 1979.  All development efforts and responses must be documented in the claims file.  

4. After the above has been completed, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any back, right shoulder, left shoulder, right hip, and residuals of cold injury of feet disabilities found to be present.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed back, right shoulder, left shoulder, right hip, and residuals of cold injury of feet disability is related to or had its onset in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current back, right shoulder, left shoulder, right hip, and residuals of cold injury of feet disabilities were caused or aggravated by his service-connected disabilities.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5. Arrange for the Veteran to afforded an appropriate VA examination to determine the current nature, onset, and likely etiology of his left knee disability.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner is asked to opine as to whether the Veteran's current left knee disability underwent a permanent increase in severity during service.  If such an increase occurred, the examiner should indicate whether the increase in severity was due to the natural progress of the disability.  

If the examiner finds that the Veteran's current left knee disability did not undergo a permanent increase beyond the natural progress of the disability during active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current left knee disability was caused or aggravated by his service-connected disabilities.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

6. The Veteran should be afforded a VA psychiatric examination to determine whether he has a psychiatric disorder, including PTSD, which was incurred in service.  The claims file should be made available and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  Specifically, does he have PTSD based on a stressor event in service?  Please discuss the stressor and symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD, the criteria he fails to meet should be identified.  
b) As to each psychiatric diagnosis other than PTSD, please indicate whether it is at least as likely as not that such entity had its onset in service.  
c) Please state whether it is at least as likely as not that the Veteran has a psychiatric disability that is caused by his service-connected disabilities, to include the aggregate impact of the conditions.
d) Please state whether it is at least as likely as not that the Veteran has a psychiatric disability that was aggravated by his service-connected disabilities, to include the aggregate impact of the conditions.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

7. Obtain a VA examination to determine the current severity of the Veteran's right knee disability.  The claims file should be made available and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  The findings reported should specifically include ranges of motion, and whether there are any additional restrictions due to pain/on use.  The examiner should specifically indicate whether there is instability or subluxation of the right knee, and the degree of any instability/subluxation found.  

8. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


